DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims 17-19 and 21-28 are examined herein.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 and all claims dependent on it, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

It is unclear as to how a process for reducing 3-MCPD ester and/or glycidyl ester requires a reduction in a combined 3-MCPD ester and glycidyl ester content, without providing an option of reducing 3-MCPD ester or glycidyl ester.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 17, 21-24 and 26-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schurz in view of the combination of Bertoli, Bloomer (61,266,780 as cited in 2012/0238770), Haines, Sullivan (4,089,880).
Schurz: WO 2010/063450 A1, 10 June 2010, citations from EP 2361298 A1, published 8/31/2011.

Bertoli: WO 2011/009841, 27 January 2011. 
Haines: Direct Determination of MCPD Fatty Acid Esters and Glycidyl Fatty Acid Esters in Vegetable Oils by LC–TOFMS; J Am Oil Chem Soc (2011) 88:1–14, DOI 10.1007/s11746-010-1732-5; Received: 19 May 2010 / Revised: 9 November 2010 / Accepted: 18 November 2010 / Published online: 9 December 2010.

Independent claim 17
Schurz teaches a process of refining oil to reduce undesirable components in the starting oil, including:
bleaching to remove 3-MCPD (see Title); and 
deodorizing to remove free fatty acids (middle of pg 3)  

Type of oil 
Schurz teaches the type of oil used is a palm oil (ref. clm. 10).

Process steps
Schurz teaches the refining process comprises multiple steps of bleaching and deodorizing, including degumming (see Ab.). 

Multiple steps of bleaching
Schurz teaches the use of multiple bleaching steps (see starting at the 11th line from the bottom of pg. 4), which encompasses two such steps wherein one is a bleaching step and another a final bleaching step, as claimed.
In the same section, Schurz teaches that the method of bleaching includes the use of bleaching earth in a conventional wet manner or the use of bleaching earth by applying vacuum, or both (see bottom of pg. 4).  
The teaching encompasses a method having two steps of bleaching, including the use of activated bleaching clay in the final bleaching step, as claimed.

Multiple steps of deodorizing 
Schurz teaches the use of multiple deodorization steps (see 16th line from top of pg. 5), this encompasses a method having two steps of deodorization, wherein one is a deodorizing step and another a final deodorizing step, as claimed.



Temperature of final deodorization step 
Schurz does not discuss the use of a final deodorization step carried out at a temperature of 190°C or less, as claimed.
Bertoli also teaches methods of bleaching, degumming and deodorizing edible oils (2nd para. of background), and further provides that it is preferred to deodorize at above 140°C (ref. clm. 13), which encompasses the claim of 190°C or less.
It would have been obvious at the time of the invention to modify the method of making edible oils, through steps of bleaching, degumming, and deodorizing, as Schurz, to include a step wherein a final deodorization step is carried out at 190°C or less, as claimed, because Bertoli illustrates that the art finds deodorizing steps with encompassing ranges to be suitable for similar intended uses, such as methods of making edible oils, through steps of bleaching, degumming, and deodorizing, which shows that it was known for such a thing to have been done. See MPEP 2144.07.

Final deodorization step carried out at least 40°C lower than deodorization step
The modified teaching, in Bertoli, provides final deodorizing at 140°C  (284 F), and Schultz teaches deodorization is at 240°C, as discussed above, therefore, Bertoli’s final step is carried out at least 40°C lower than Schurz’s first deodorization step, as claimed.




Subjecting consists of ordered bleaching and deodorizing
The claimed method is open to comprising any steps that are reasonable for refining oils, however limits the bleaching and deodorizing to a specific order, of: bleaching, then deodorizing, then bleaching again, then deodorizing again, wherein no steps occur between them.
Schurz teaches that after bleaching, the oil is deodorized (starting at ln. 8, of pg. 5); and that the second step of bleaching is after the first, however, does not limit the time thereafter (see top of pg. 5).  
Therefore Schurz does not limit the order of the bleaching step, as long as one step of bleaching is at some point in time after another.  This provides a reasonable expectation of success in the use of one round of bleaching then deodorizing, then a final round of bleaching then deodorizing, as claimed.
Further, it has been held that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), noted in MPEP 2144.04 Legal Precedent as Source of Supporting Rationale [R-11.2013], IV. CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDING INGREDIENTS, 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
C. Changes in Sequence of Adding Ingredients
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
.
Absent a showing of criticality, it would have been obvious at the time of the invention to modify the method of making edible oils using multiple steps of bleaching and deodorizing, as Schurz, to include the specifically claimed order of bleaching and deodorizing then bleaching again and deodorizing again, because Schurz teaches to 

To provide specificity, Bloomer also teaches methods of making an edible refined palm oil (ab., 0012 and Fig. 1) reducing undesirable esters (0044) for example 3-MCPD esters (Ex. 7b) and glycidyl esters (ti.). 
Bloomer is applied only to show that methods of refining oil includes bleached and deodorized oil (0008) that is then re-bleached and re-deodorized (0013), as the specifically claimed order, as claimed.
It would have been obvious at the time of the invention to modify the method of refining edible oils to reduce undesirable esters through steps of bleaching and deodorizing, as the modified teaching of Schurz, to include a step wherein the oil is bleached then deodorized then bleached and deodorized again with no steps between them, as claimed, because Bloomer illustrates that the art finds such an order of steps as being suitable for similar intended uses, such as methods of refining edible oils to reduce undesirable esters through steps of bleaching , which shows that it was known for such a thing to have been done. See MPEP 2144.07

Levels of 3-MCPD esters and glycidyl esters
Schurz teaches low concentrations of 3-MCPD is achieved (see toward the middle of pg. 5), and further shows small amounts of 3-MCPD in the final product (Table 1), however, does not discuss the claim of a combined 3- MCPD ester and glycidyl ester content of less than 2 ppm, as claimed.

Haines also teaches processing edible oils that have been bleached and deodorized (represented throughout the article as RBD (Refined Bleached Deodorized), including palm oils (see the abstract and throughout).  
Haines teaches that by incorporating the DGF method in the preparation of vegetable oils (discussed in col. 1 of pg. 2, and beyond), that both the glycidyl and MCPD is destroyed.  This means that none remains after their treatment.  The oil is first is first reacted with sulfuric acid in propanol to destroy any glycidol, and the data presented shows that the MCPD is also destroyed during the DGF method, wherein it is subsequently re-synthesized during the extraction step of the procedure (discussed in the middle of col. 1 of pg. 2, and beyond).
Therefore, the teaching shows that bleached and deodorized vegetable oils can be treated to destroy both the glycidyl and MCPD, where the levels are non-detectable (referred to in Tables throughout as ND). 
Such a teaching encompasses the claim amount, wherein the refined oil has a combined 3-MCPD ester and glycidyl ester content of no more than 5 ppm.
It would have been obvious at the time of the invention to modify the method of processing vegetable oils comprising (i.e. consisting essentially of) steps of bleaching and deodorizing, as the modified teaching of Schurz, to include a combined 3- MCPD ester and glycidyl ester content of less than 2 ppm in the refined oil, as claimed, because Haines teaches that  by using the DGF method on vegetable oils that both the glycidyl and MCPD is destroyed, which further shows that it was known for such a thing to have been done (see MPEP 2144.07).

FAA content 
Schurz teaches that the free fatty acids are removed by deodorizing the bleached oil (see PS: "After bleaching, the oil is deodorized. …”). 
Such a teaching provides that the refined oil has a free fatty acid (FFA) content of less than 0.1 wt%, because they are removed, however is not explicit about the quantity remaining being zero.
Sullivan also teaches methods of refining oils, such as palm oil (1, 12+), by using steps of deodorizing to remove FFA (ab.) and further provides that the remaining quantity is in a range of 0.01 to 0.05%, which encompasses the claim of less than 0.1%, as claimed.
It would have been obvious at the time of the invention to modify the method of making edible oils by using methods of refining that include deodorizing palm oil, as the modified teaching of Schurz, to include less than 0.1% FFA, as claimed, because Sullivan illustrates that the art finds encompassing ranges of FFA to be suitable for similar intended uses, including methods of making edible oils by using methods of refining that include deodorizing palm oil, which shows that it was known for such a thing to have been done. See MPEP 2144.07.

In summary, the modified teaching provides the claimed method including all of the claimed method steps.  Secondary references are applied to provide the specifically claimed process parameters; and that the order of the claimed steps was known.  


Further, a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle because office personnel may take into account the inferences and creative steps that a person of ordinary skill in the art would employ, since a person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.  See Id. at 420, 82 USPQ2d 1397; Id. at 418, 82 USPQ2d at 1396; and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). 

Dependent Claims
As for claim 21, as discussed above, the modified teaching, in Haines, provides that the refined oil has a combined 3-MCPD ester and glycidyl ester content of no more than 3 ppm.

As for claim 22, as discussed above, the modified teaching, in Haines, provides that the refined oil has a combined 3-MCPD ester and glycidyl ester content of no more than 2 ppm.

As for claim 23, Schurz teaches the type made is derived from palm oil, as discussed above.

As for claim 24, the modified teaching, in Bertoli, provides that it is preferred to deodorize at above 140°C (as discussed above), which encompasses the claim of from 130 to 160 °C, as claimed.

As for claim 26, the modified teaching, in Bloomer, provides further steps of interesterification and fractionization (0003,0030-0033 and 0037), as claimed.

As for claims 27-28, Schurz teaches that vegetable oils are known to  have from several hundred to several thousands of ppm of 3-MCPD (bottom of page 3), wherein values are limited to a maximum of 20 ppm (top of pg. 4), therefore it would have been reasonable for one of skill to expect that the modified method above, which provides a combined 3- MCPD ester and glycidyl ester content of less than 2 ppm, includes:
a combined 3- MCPD ester and glycidyl ester content that is at least 50% lower than that of an oil obtained by standard refining, as in claim 27; and 
a combined 3- MCPD ester and glycidyl ester content that is at least 90% lower than that of an oil obtained by standard refining, as in claim 28.
Further, it would have been reasonable for one of skill in the art to expect that similar methods of making similar refined oil products using similar process parameters as those claimed, would achieve similar results, including: 
a combined 3- MCPD ester and glycidyl ester content that is at least 50% lower than that of an oil obtained by standard refining, as in claim 27; and
a combined 3- MCPD ester and glycidyl ester content that is at least 90% lower than that of an oil obtained by standard refining, as in claim 28.




Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schurz in view of the combination of Bertoli, Bloomer (61,266,780 as cited in 2012/0238770), Haines, Sullivan (4,089,880), as applied to claims 17, 21-24 and 26-28 above, further in view of Bonveh.
Bonveh: A Laboratory Study of the Bleaching Process in Stigmasta-3,5-diene Concentration in Olive Oils; JAOCS, Vol. 78, no. 3 (2001).

Schurz does not discuss that the final bleaching step (c) is carried out at a temperature below 80°C.  
Bonveh also teaches methods of bleaching edible oils and further provides the use of less than 80°C for the benefit of less STIG, which degrades the oxidation products of  beta-sitosterol (see Abstract and Results and Discussion), which encompasses the claim of a step of bleaching at below 80°C, as claimed.
Therefore, Bonveh illustrates that the art finds the use of encompassing ranges to be suitable for similar intended uses; and also illustrates that the temperature range in the method step of bleaching oil is a result effective variable (see Fig. 1.), based on the amount of STIG.
It would have been obvious at the time of the invention to modify the method of making edible oils by using steps of bleaching, as the modified teaching of Schurz, to include a step wherein the bleaching is at below 80°C, as claimed, because Bonveh teaches benefits to encompassing bleaching temperature ranges, including less STIG which degrades the oxidation products of beta-sitosterol, which illustrates that the art finds the use of encompassing ranges to be suitable for similar intended uses which.

Claims 19 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schurz in view of the combination of Bertoli, Bloomer (61,266,780 as cited in 2012/0238770), Haines, Sullivan (4,089,880), as applied to claims 17, 21-24 and 26-28 above, further in view of Kruidenberg (2004/0210070).
Schurz does not discuss the process further comprises at least one of an alkali refining step, as in claim 19; and degumming, as in claim 25.
Kruidenberg also teaches methods of refining oil comprising steps of bleaching, and further provides an alkali refining step and/or degumming steps are carried out prior to bleaching step (a) (Fig, 1) to remove impurities (0003).
It would have been obvious at the time of the invention to modify the method of refining edible oils, comprising bleaching, as the modified teaching of Schurz, to include at least an alkali refining step, as claimed, because Kruidenberg illustrates that the art finds such steps to be suitable for similar intended uses, such as methods of refining edible oils, comprising steps of bleaching, which shows that it was known for such a thing to have been done; and further provides reasoning in that said steps remove impurities.



Response to Arguments
Summary of Substance of Examiner Interview 
It is asserted, that Applicant thanks Examiner George for the constructive discussion, helpful suggestions, and courtesies extended to Applicant's representative (Alexander M. Lodge) during a telephonic interview held on September 23, 2021 to discuss the pending obviousness and indefiniteness rejections. In particular, Applicant's representative discussed differences between the number and order of deodorization and bleaching steps recited in the instant claims and the cited references. To address the Examiner's concerns, the Examiner was heard to suggest further amending the claim structure to "1. Amend the transitional phrase to comprising. 2. Then, limit only the step of subjecting to reflect: subjecting an oil, wherein the subjecting the oil consists the following ordered steps:... 3. Amend the claim to reflect: refined oil has a combined 3-MCPD ester + glycidyl ester content." Interview Summary dated September 28, 2021. Applicant has endeavored to address this concern with the present filing. 
	In response, said interview was appreciated, however, the claims are not amended as discussed, since the reduced impurities are now toward the process as a whole, that remains open to comprising other method steps.

35 U.S.C. 4 112(b) rejection 
It is asserted, that Claim 17 stands rejected under 35 U.S.C. @ 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In particular, the Examiner contend that "[i]t is unclear as to how a refined oil having optional 3-MCPD ester or 
5 ppm." In view of the foregoing amendment, Applicant traverses the rejection and respectfully requests withdrawal of the rejection. 
	In response, the matter at hand is that the preamble sets for an option of reducing a combined 3-MCPD ester and glycidyl ester content OR 3-MCPD ester or glycidyl ester content alone.  Then the body of the claim requires only a reduced a combined 3-MCPD ester and glycidyl ester content.

35 U.S.C.   103 rejection 
It is asserted, that Claims 17 and 21-24 are rejected under 35 U.S.C. § 103(a) as being unpatentable over WO 2010/063450 (hereinafter "Schurz") in view of the combination of WO 2011/009841 (hereinafter "Bertoli"), US 2012/0238770 (hereinafter "Bloomer"), JAOCS (2011) 88:1-14 (hereinafter "Haines"), and US 4,089,880 (hereinafter "Sullivan"). Applicant respectfully traverses the rejection because the Office has failed to establish a prima facie case of obviousness. 
Claim 1 as presently amended recites: A process for the production of a refined oil having a reduced 3- MCPD ester and/or glycidyl ester content, the process comprising: 
subjecting an oil to bleaching and deodorization steps, wherein the subjecting consists of the following ordered steps: (a) a bleaching step, (b) a deodorization step, (c) a final 
wherein the process reduces the combined 3-MCPD ester and glycidyl ester content of the refined oil to no more than 5 ppm and reduces the free fatty acid (FFA) content of less than 0.1% by weight. 
Thus, the present invention discloses a method of reducing 3-MCPD ester and glycidyl ester content by performing steps (a)-(d), in sequential order, to achieve the recited "no more than 5 ppm" combined 3-MCPD/glycidyl ester content and "less than 0.1% by weight" FFA content in the refined oil. 
In response, claim 17 does not limit the reduction of the 3-MCPD ester and glycidyl ester content to only  steps (a)-(d), in sequential order.

It is asserted, that Applicant notes that in view of the amendment to claim 1, to include the transitional phrase "consisting of' limits the "subjecting the oil to bleaching and deodorization steps" to the ordered sequence. 
Additionally, as the Application explains, traditional refining processes do not typically achieve both reduced 3-MCPD/glycidyl ester content levels and reduced FFA levels while achieving acceptable taste. Appl., p. 1, line 21 - p. 3, line 4. Nothing in the cited references provide a method as instantly recited in claim 1. 
The Office bears the burden of establishing a prima facie case of obviousness based upon the prior art. See in re Fritch, 972 F.2d 1260, 1265 (Fed. Cir. 1992). Furthermore, "obviousness requires a suggestion of all limitations in a claim." CFMT, 
The Office relies on Schurz as teaching various limitations of the instant claims. 
First, Schurz fails to teach or suggest steps (a)-(d) as sequenced in the instant claims. 
	In response, Schurz encompasses that the steps are performed in said order, as discussed in the rejection above.

It is asserted, that Schurz is wholly silent with respect to (c) a final bleaching step with activated bleaching clay.
In response, Schurz is clear that a second step of bleaching (i.e. final) uses  activated bleaching clay, when teaching that the method of bleaching includes the use of bleaching earth in a conventional wet manner or the use of bleaching earth by applying vacuum, or both (see bottom of pg. 4).

It is asserted, that Schurz is wholly silent with respect to (d) a final deodorization step, wherein step (d) is carried out at least 40°C lower than the deodorization step (b) and wherein the final deodorization step (d) is carried out at a temperature of 190°C or less. 
In response, this is a piecemeal analysis of the claims that merely picks apart the references, because Bertoli is applied to show it was known to deodorize at above 140°C (ref. clm. 13), which encompasses the claim of 190°C or less.



It is asserted, that in stark contrast to claim 1, Schurz only discloses a single bleaching step and a single deodorization step. Schurz, 11:13-12:26. For instance, Schurz provides "the bleaching is carried out in at least two stages, with wet bleaching first and then vacuum bleaching." Id., 11:13-15. In other words, both stages of Schurz's bleaching step occur in sequence by contacting degummed oil with water and a bleaching earth (wet bleaching) and then putting the wet bleaching mixture under vacuum conditions (i.e., vacuum bleaching). Id., 11:16-23. A person of ordinary skill in the art ("POSA") would readily understand that the two-stage bleaching step disclosed in Schurz is not two independent bleaching steps, let alone a first bleaching step and a final bleaching step as presently recited. 
Similarly, Schurz does not disclose two separate and distinct deodorization steps, but instead, Schurz discloses "it is possible to carry out the deodorization in several stages" where the temperature of steam can be lowered at varying stages of the deodorization step. Id., 12:6-26. Therefore, while Schurz provides varying stages of its single deodorization step, a POSA would not understand these stages to be independent deodorization steps as instantly claimed. 
In response, a stage, by definition means a single step in a process (see Collins English Dictionary, in American English section), therefore this argument is not persuasive.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793